DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 3/25/21, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 102 and 35 U.S.C. 103 as anticipated by Jones (US 7,785,018) or rendered obvious by various combinations of Jones, Isenhour (US 8,727,636), Matthew (WO 2017/116933), (Anderson (WO 2018/044728), and Burkholder (US 6,685,362) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sausse et al (US 9,645,326 B1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-10 each recite the limitation "dust shutter plate."  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, each 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sausse et al (US 9,645,326 B1), cited in the PTO-892 mailed 11/25/20.
Re. Claim 1, Sausse et al discloses an adapter assembly 200 comprising: 
an adapter body 203 defining an adapter port having an open end through which a mating fiber optic connector 202 is insertable inwardly into the receptacle port (Fig 2; col. 5 lines 1-15); 
at least one shutter plate 214 comprising a pivot bar 219 connected to the adapter body 203 adjacent the open end of the receptacle port such that the at least one shutter plate 214 is pivotable relative to the adapter body 203 from a closed position to an open position (i.e. pivoting action moving from Fig 7(b) to 7(c)), wherein in 
a spring 217 yieldably biasing the shutter plate 214 toward the closed position (Figs 2 and 6; col. 6 lines 8-29); 
wherein the shutter plate 214 is configured and arranged in the adapter body 203 in the closed position so that an endface 208 of a ferrule 205 of the mating fiber optic connector 202 must press against the coating 216 on the shutter plate 214 as the fiber optic connector 202 is inserted inwardly into the receptacle port (Figs 2-6; col. 6 lines 48-67; col. 7 lines 1-22).  
Re. Claim 2, Sausse et al discloses the adapter 203 has a plurality of ports (i.e. port for the ferrule 204 and an opposing port for the ferrule 205) each with the shutter plate 214 (Fig 2).  It is noted, the recitation of the claim requires multiple ports to each share a common shutter plate (“each with the shutter plate” emphasis added), and does not require a separate shutter plate for each port.  
Re. Claims 3 and 12, Sausse et al discloses the coating 216 is a debris free, dry cloth (Fig 2; col. 5 lines 53-55), where a dry cloth is broadly considered a multilayer element.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sausse et al (US 9,645,326 B1) in view of WO 2017/116933 A2 to 3M Innovative Properties Company (hereinafter "Matthew").
Re. Claim 8, Sausse et al discloses the adapter assembly with a dust shutter plate as discussed above
However, Sausse et al does not disclose wherein the dust shutter plate surface has a plurality of grooves. 
However, Matthew discloses wherein a dust shutter plate surface has a plurality of grooves (a cover comprises one or more grooves; page 13, lines 25-32). 
It would have been obvious to a person of ordinary skill in the art, at the time the invention was effectively filed, to have modified the system, as previously disclosed by Sausse et al, in order to have provided wherein a dust shutter plate surface has a plurality of grooves, as previously disclosed by Matthew, for the benefit improving efficiency of dust collection (Matthew; page 13, lines 25-32).
Claims 5-7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sausse et al (US 9,645,326 B1) in view of Anderson (WO 2018/044728 A1).
Re. Claim 5, Sausse et al discloses the adapter assembly with the shutter plate as discussed above. 
Sausse et al does not disclose wherein the coating further includes a gel for reducing signal loss. 
Anderson discloses wherein a coating to clean fiber tips includes a gel for reducing signal loss (a dust cap contains (a coating) a gel to clean fiber tips to remove 
It would have been obvious to a person of ordinary skill in the art, at the time the invention was effectively filed, to have modified the system, as previously disclosed by Sausse et al, in order to have provided wherein a coating further includes a gel for reducing signal loss, as previously disclosed by Anderson, for the benefit of using a gel (Anderson; abstract) that removes contaminants, and therefore improve signal compared to not cleaned contaminated fibers (Anderson; page 4, lines 6-8; page 10, lines 26-29) in a cover.
Re. Claim 6, Sausse et al and Anderson render obvious the adapter assembly as discussed above.  Moreover, Sausse et al discloses the shutter plate 214 is angled to make a substantial perpendicular contact (i.e. see initial position 214a with an optical fiber embedded in the ferrule endface 208 and near a surface of the endface of the ferrule secured within a fiber optic connector (Fig 6; col. 7 lines 44-51).  
Re. Claim 7, Sausse et al and Anderson render obvious the adapter assembly as discussed above.  Also, Sausse et al discloses the ferrule end face is formed as a FLAT end face (Figs 2-6; col. 5 lines 18-31), and the plate 214 is angled orthogonal to the end face 208.  Sausse et al also discloses the plate 214 may be shaped in other manners to fit the geometry of the mating end face (col. 6 lines 30-34).
However, Sausse et al does not disclose an arrangement wherein the angle is between 20 to 40 degrees depending on a ferrule endface type further selected from a group of FLAT, partial cut (PC), ultra physical contact (UPC) and angled physical contact (APC).
First, each of the claimed end face geometries are known in the prior art, and use of each of them would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as each provides unique benefits such as ease of manufacture in the case of flat end faces, reduce backscattering for angled end faces, and increased alignment benefits of cut end faces.  Moreover, one of ordinary skill, in light of Sausse’s suggestion to modify the shape of the plate to match the end face geometry of the ferrule, would have found it obvious at the time the invention was effectively filed to modify an angle of the shutter plate to match the geometry of the well-known end face types discussed above, to thereby ensure proper cleaning of the entire end face.  Finally, the claimed angle range would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as one of ordinary skill would recognize values within the claimed range as suitable for matching to the geometry of the claimed end face geometries, such as angled ferrule end faces.  	It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re. Claims 10 and 11, Sausse et al discloses a method of cleaning debris from a ferrule endface with one or more embedded optical fibers comprising: providing an adapter assembly 200 as described above, the method comprising: 
inserting a mating fiber optic connector 202 into a receptacle port of the adapter assembly 200 (Fig 2; col. 5 lines 22-31);

pushing the fiber optic connector 202 thereby removing debris from the ferrule endface 208 (Figs 3-4; col. 6 lines 66-67; col. 7 lines 1-6); 
after contacting the coating 216 on the shutter plate 214 with the ferrule endface 208, pushing the shutter plate 214 from the closed position to the open position by contacting the shutter plate 214 with a plug frame 205 of the fiber optic connector 202 and transferring force from the plug frame 205 to the shutter plate 214, said pushing the shutter plate 214 from the closed position to the open position causing the coating 216 and shutter plate 214 to separate from the ferrule endface 208 (Figs 2-6; col. 6 lines 66-67; col. 7 lines 1-6 and 23-31).  
However, Sausse et al does not disclose applying a gel to the ferrule endface during connector insertion for the purpose of to improving optical transmission, wherein the gel reduces insertion loss and reflective loss.  
Anderson discloses wherein a coating to clean fiber tips includes a gel for reducing signal loss (a dust cap contains (a coating) a gel to clean fiber tips to remove contaminants to improve optical connection and transmission (a gel for reducing insertion and reflection loss); abstract; page 4, lines 6-8; page 8, lines 5-8; page 9, lines 25-31; page 10, lines 26-29). 
It would have been obvious to a person of ordinary skill in the art, at the time the invention was effectively filed, to have modified the system, as previously disclosed by Sausse et al, in order to have provided wherein a coating further includes a gel for reducing signal loss, as previously disclosed by Anderson, for the benefit of using a gel .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sausse et al (US 9,645,326 B1) in view of US 8,727,636 82 to Isenhour, et al. (hereinafter "Isenhour”).
Re. Claim 4, Sausse et al discloses the adapter assembly with the shutter plate as discussed above. 
However, Sausse et al does not disclose wherein the coating further includes an alcohol solution. 
Isenhour discloses a coating further includes an alcohol solution (a cover supports a cleaning member having a cleaning surface (a coating) including alcohol which are known in the art to exist as solutions in ambient conditions which can be contained in the cleaning surface’s pores; abstract; column 7, lines 12-25). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention was effectively filed, to have modified the system, as previously disclosed by Sausse et al, in order to have provided wherein a coating further includes an alcohol solution, as previously disclosed by Isenhour, for the benefit of using a coating that provides cleaning of fiber optics when a shutter supporting a cleaning member is in closed position (Isenhour; abstract; column 7, lines 12-19) to maintain a device using an assembly comprising a shutter in a relatively clean state (Isenhour; abstract; column 1, lines 45-52). Further, where alcohol is a well-established, non-toxic, and inexpensive solvent, the use of alcohol in a coating would have been obvious to a person of ordinary In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably suggest an adapter assembly as required by the claims, specifically wherein the multilayer coating comprises an outer cleaning layer and an inner gel layer.  
The most applicable prior art, including Sausse et al, Isenhour, Anderson and Matthew, addressed above, discloses cleaning coatings comprising cleaning layers (such as Sausse et al) or a gel layer (such as Anderson), but the prior art individually or taken as a whole does not disclose or reasonably suggest a multilayered coating comprising both an outer cleaning layer and an inner gel layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	5/4/21